DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeyama et al. (JP2019137307A; as cited by Applicant).
	With respect to claim 1, Sato et al. disclose a side cushion (Figs 2-3 and 12) configured to protrude from a seatback of a passenger seat in a forward direction of the passenger seat and cover a side of a passenger (Figs 2-3 and 12); a front cushion (Figs 2-3 and 12) coupled to a front end portion of the side cushion, and configured, when deployed, to protrude from the front end portion of the side cushion in a direction traversing the forward direction of the passenger seat and cover a front of the passenger (Figs 2-3); and an upper tether (combination of 72 and 81; Fig 12) connected to an upper portion of the seatback ([0058] of attached translation), the side cushion and the front cushion (Fig 12), and configured to restrain the deployment of the side cushion and the front cushion ([0084-0087] of attached translation), wherein the upper tether has a portion extending in a direction from the upper portion of the seatback to the front cushion when the side and front cushions are fully deployed (Fig 12).
	With respect to claim 8, wherein the upper tether is configured to extend over a shoulder ([0058] of attached translation) of the passenger when deployed while avoiding extending toward a neck of the passenger (Fig 12).
With respect to claim 9, wherein the upper tether has a triangular shape when deployed and unfolded, and is fixedly connected to the upper portion of the seatback (Fig 12).
With respect to claim 13, further comprising a lower tether (74) connecting a lower portion of the seatback and the front cushion and configured to restrain the deployment of the front cushion to prevent the front cushion from being lifted.
	With respect to claim 14, wherein the lower tether is configured to have a triangular shape when deployed and unfolded (Fig 10).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. in view of Rickenbach et al. (USPub 2018/0326938).
	With respect to claims 2 and 3, Umeyama et al. disclose the claimed invention as discussed above but do not disclose wherein the side cushion is configured to cover a side of the passenger's head, shoulder, chest, abdomen and pelvis when deployed or wherein the front cushion is configured to cover a frontal area of the passenger extending from the passenger's shoulder to abdomen when deployed. Rickenbach et al. disclose a side airbag that is configured to cover a side of the passenger's head, shoulder, chest, abdomen and pelvis when deployed and wherein a front cushion that is configured to cover a frontal area of the passenger extending from the passenger's shoulder to abdomen when deployed (Figs 11 and 13).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Umeyama et al. in view of the teachings of Rickenbach et al. to form the airbag as discussed above to cover a larger portion of the occupant during a collision, and also such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	With respect to claims 4-6, Umeyama et al. disclose the claimed invention as discussed above but do not disclose wherein a first separator divides an inner space of the side cushion and has a plurality of first vent holes configured to control a flow of an airbag gas, further comprising: a connection passage formed at a front portion of the side cushion and extending to the front cushion; and a second separator positioned at a rear portion of the connection passage and comprising a second vent hole configured to control the flow of the airbag gas supplied to the front cushion, wherein a cross-sectional area of the first vent hole is larger than that of the second vent hole. Rickenbach et al. disclose a side airbag having a first separator (lower interior panel 158 shown in Fig 3) that divides an inner space of the side cushion and has a plurality of first vent holes (153) configured to control a flow of an airbag gas, further comprising: a connection passage (top right portion of airbag in Fig 3 between panels 158A and 158B) formed at a front portion of the side cushion and extending to the front cushion (Fig 3); and a second separator (158B) positioned at a rear portion of the connection passage and comprising a second vent hole configured to control the flow of the airbag gas supplied to the front cushion (Fig 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Umeyama et al. in view of the teachings of Rickenbach et al. to have interior panels with vent holes to control the shape, rate of inflation, and pressure inside the airbag to optimize protection. It also would have been obvious to try forming the first vent hole with a larger cross-sectional area than the second vent hole in order to further control pressure and rate of inflation of the front portion compared to the side cushion as desired, and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	With respect to claims 7 and 15, Umeyama et al. disclose the claimed invention as discussed above but do not disclose wherein the side cushion comprises: a first side cushion configured to deploy from a first side of the seatback toward a first space between a vehicle door and the first side of the passenger; and a second side cushion configured to deploy from a second side of the seatback toward a second space between a center console and the second side of the passenger, the front cushion comprises: a first front cushion configured to extend from the first side cushion when deployed; and a second front cushion configured to extend from the second side cushion when deployed, and the first and second front cushions are configured to extend laterally toward and contact each other when deployed. Rickenbach et al. disclose the use of a side airbag on each side of the vehicle seat (Fig 10). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Umeyama et al. in view of the teachings of Rickenbach et al. to utilize a pair of airbags to protect the occupant from striking the vehicle door as well as the center console or another passenger, which optimizes protection. It also provides more support to restrain the occupant from moving forward and striking the steering column or instrument panel.
	With respect to claim 10, as modified, the upper tether includes: a first upper tether configured to connect the upper portion of the seatback, an inner surface of the first side cushion and an upper surface of the first front cushion (Fig 12 of Umeyama et al.); and a second upper tether configured to connect the upper portion of the seatback, an inner surface of the second side cushion and an upper surface of the second front cushion (when modified by a second airbag as taught by Fig 10 of Rickenbach et al.).
	With respect to claim 12, wherein the first and second upper tethers are configured to deploy in a II-shape, an X-shape, or a V-shape (as modified, the tethers would deploy in a V-shape as shown in Fig 4 of Umeyama et al.).
With respect to claim 15, wherein: the side cushion comprises: a first side cushion configured to deploy from a first side of the seatback toward a first space between a vehicle door and the first side of the passenger, and a second side cushion configured to deploy from a second side of the seatback toward a second space between a center console and the second side of the passenger, the front cushion comprises: a first front cushion configured to extend from the first side cushion when deployed; and a second front cushion configured to deploy from the second side cushion when deployed, and the lower tether comprises: a first lower tether configured to connect the lower portion of the seatback and a bottom portion of the first front cushion (Fig 10); and a second lower tether configured to connect the lower portion of the seatback and a bottom portion of the second front cushion (as modified by having a second airbag as taught by Fig 10 of Rickenbach et al.).

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. Applicant argues that Umeyama et al. do not show a tether including a portion extending in a direction from the upper portion of seatback 16 to sub-protection part 63 when main protection part 61 and sub-protection part 63 are fully deployed. However, the Examiner maintains that the rejection is proper because as previously stated, there is no set boundary between the side and front cushions since they are formed as one integral airbag. The front cushion can be interpreted to extend laterally as far as the tip of the tether 72, which meets the limitation. The examiner has provided a marked-up figure below to show the interpretation relied upon. As shown in the marked-up figure below, the front cushion (right of the dashed line in the marked-up figure) is coupled to a front end portion of the side cushion (left of the dashed line in the marked-up figured), when deployed, to protrude from the front end portion of the side cushion in a direction traversing the forward direction of the passenger seat and cover a front of the passenger, and the tether has a portion (72) that extends in a direction from the upper portion of the seatback to the front cushion (a tip of portion of tether 72 extends to the front cushion in marked-up figure) when the side and front cushions are fully deployed. 

    PNG
    media_image1.png
    359
    437
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 11 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        10/19/2022